Citation Nr: 1047038	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic mandible 
arthritis.  

2.  Entitlement to an initial compensable rating for bilateral 
mandibular fracture residuals with temporomandibular joint 
disorder (TMD) for the period prior to 
July 10, 2009.  

3.  Entitlement to a disability rating for bilateral mandibular 
fracture residuals with TMD for the period from July 10, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran had active service from July 1960 to October 1964.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied an increased evaluation for the Veteran's bilateral 
mandibular fracture residuals.  In May 2006, the RO denied 
service connection for both temporomandibular joint disorder and 
mandible arthritis.  In September 2006, the RO granted service 
connection for temporomandibular joint disorder (TMD); 
recharacterized the Veteran's mandibular fracture residuals as 
bilateral mandibular fracture residuals with TMD; and assigned a 
noncompensable evaluation for that disability.  

In January 2008, the Veteran was afforded a hearing before the 
undersigned sitting at the RO.  A transcript of the hearing is of 
record.

The appeal was remanded by the Board in August 2008.  Following 
further development on appeal, the Veteran was awarded a 10 
percent evaluation for his bilateral mandibular fracture 
residuals with TMD, effective July 10, 2009.  As he did not 
receive a complete grant of the benefit sought, the issue is 
still on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the Board remanded the case in 
August 2008, in part, for a VA examination in which the examiner 
was asked to definitively state whether the Veteran had a chronic 
mandible arthritic disorder and if so, whether it was in any way 
related to the Veteran's service or his service-connected 
bilateral mandibular fracture residuals with temporomandibular 
joint disorder.  Although the Veteran was provided a VA 
examination in July 2009, the examination report requires 
clarification.  Specifically, the examiner reviewed X-rays and 
determined that the Veteran did not have a fracture of the 
mandible, nor dislocation or focal bone destructive process.  The 
question as to whether or not the Veteran has a mandible 
arthritic disorder remains unclear based on these findings.

On remand, the examiner should clarify any indication these 
determinations may have regarding the Veteran's contention that 
he has a chronic mandible arthritic disorder.  If the examiner is 
unable to clarify without re-examining the Veteran, another 
examination should be afforded on remand.  Additionally, as the 
examiner's opinion was based in part on a lack of complete 
documentation regarding the Veteran's in-service trauma, the 
examiner should consider the service treatment records which have 
been added to the record and render another nexus opinion.  


Next, the Board notes that the Veteran's appeal was based on a 
rebuilt claims file.  The Veteran's service treatment records 
were eventually recovered and associated with the current claims 
file.  However, there is no indication that the AOJ reviewed 
these records.  Specifically, the service treatment records 
appear to have been added to the claims file following the 
issuance of the last Supplemental Statement of the Case.  A 
remand is therefore necessary to cure this defect.   See Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (A remand is necessary when evidence is received by 
the Board, without a waiver, that has not been considered by the 
RO.).  

Further, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to his 
aforementioned disorder should be obtained.  

Lastly, the Veteran's claim for an increased evaluation for 
bilateral mandibular fracture residuals with temporomandibular 
joint disorder, is held in abeyance as it is inextricably 
intertwined with the service connection claim for chronic 
mandible arthritis.

Accordingly, the case is REMANDED for the following action:

1.	Obtain records related to treatment for 
the Veteran's jaw, from the VA medical 
center in Tampa, FL from March 2006 to 
the present.  Any negative development 
should be discussed and addressed in the 
claims file. 

2.	 Request clarification from the July 2009 
VA examiner regarding the diagnosis and 
any indication of a chronic mandible 
arthritic disorder.  The examiner should 
consider the recently added service 
treatment records and reevaluate the 
nature and etiology of any chronic 
mandible arthritic disorder.   

If the July 2009 VA examiner is not 
available, arrange for the Veteran to 
have a VA examination for compensation 
purposes in order to determine the nature 
and etiology of his claimed chronic 
mandible arthritic disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

In either instance, the examiner MUST 
definitively state whether the Veteran 
has arthritis of the mandible.  If 
arthritis of the mandible is diagnosed, 
he or she should advance an opinion as to 
whether it is as least likely as not 
(i.e., a 50 percent probability or 
greater that any identified chronic 
mandible arthritic disorder had its onset 
during active service; is etiologically 
related to his mandibular trauma; 
otherwise originated during active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to his 
service-connected bilateral mandibular 
fracture residuals with TMD.  

If arthritis of the mandible is diagnosed 
but not found to be related to service, 
the examiner should also be asked to 
opine whether the symptoms of the 
arthritis of the mandible can be 
distinguished from those of bilateral 
mandibular fracture residuals with TMD.

Rationale for all requested opinions 
should be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated along with a supporting 
explanation.


3.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the Veteran's claim must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case (SSOC) must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


